DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 12/27/2021. Claims 1-13 & 21-23 are pending in this application. Claims 14-20 are canceled. Claims 21-23 are new. 
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 1, line 4: after “Mx layer”, insert --contact--. 
	Re claims 2 & 9, line 2: after “one”, delete “or”, and insert --of--. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 cites “the logic element is an interconnection structure comprising a metal layer and a via layer each comprising the second metal” is not clear when reading into claim 1, because the claim does not clearly specify relationship and positions between metal layer & via layer and Mx layer portion & Vx layer portion. It is unclear whether they are same or different from each other. 
	For best understand and examination purpose, the above claimed features will be considered based in Figs. 10-11 and/or any applicable prior arts.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-13 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0277517).
	Re claim 1, Kim teaches, Fig. 7, [0052, 0053, 0079], a semiconductor device structure comprising: 
-a memory element (ME2) disposed within interlayer dielectric (ILD) layer (of CH2); 
-an Mx layer contact (212) disposed within an upper portion (e.g. ILDs above ME2) of the ILD layer and in direct contact (in straight line) with the memory element (ME2), the Mx layer comprising a first metal (tungsten); and 
-a logic element disposed within the ILD layer, the logic element comprising an Mx layer portion (indicated) situated in the upper portion of the ILD layer adjacent to the Mx layer contact (212) and further comprising a Vx layer portion (left 224) situated under and in direct contact with the Mx layer portion, wherein the logic element comprise a second metal (274, copper) that is different than the first metal (tungsten) (e.g. different in dimension is also considered).

    PNG
    media_image1.png
    447
    530
    media_image1.png
    Greyscale

	Alternatively, Kim teaches, within ILDs of CH1, a memory element (ME1), an Mx layer contact (140, tungsten) within an upper portion of the ILD layer, Mx layer portion (left 140), Vx layer (TE1) in direct contact with the Mx layer portion, and second metal (BEC1, alumium or 112, copper) [0046, 0048, 0050].   
Re claim 2, Kim teaches the first metal is a chemical vapor deposited metal (tungsten) and the second metal comprises one or copper [0079], cobalt, or ruthenium. 
 (*) Further, the limitation "chemical vapor deposition" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 3, Kim teaches the logic element is an interconnect structure comprising a metal layer (MI2) and a via layer (VA2) each comprising the second metal (copper) [0078]. 
Re claim 4, Kim teaches the logic element couples to at least one metal layer (8, 280) disposed above the logic element to at least one metal layer (174) disposed below the logic element (Fig. 7). 
Re claims 5 & 6, Kim teaches, Fig. 7, a lower ILD layer (150, 172) disposed below the ILD layer (of CH2) and comprising at least a first metal layer (174) coupled (via above layers) to the memory element (ME2) and at least a second metal layer (MI1) coupled to the logic element; and an upper ILD layer (210) disposed above the ILD layer and comprising at least a third metal layer (214) coupled to the Mx layer contact (212) and at least a fourth metal layer (8, 280) coupled to the logic element; and at least the third and fourth metal layers comprises the second metal (e.g. copper) [0053, 0081].  
Re claim 7, Kim teaches the memory element is one of a phase-change memory element or a magneto-resistive memory element [0028]. 
Re claim 21, Kim teaches the Mx layer portion (indicated) of the logic element and at least portion of the Mx layer contact (212) are situated in the same level of the ILD layer. 
Re claim 8, Kim teaches, Fig. 7, [0052, 0053, 0078, 0079, 0081], a semiconductor device structure comprising: 
-a memory element (ME2) disposed within an interlayer dielectric (ILD) layer (of CH2); 
-a contact disposed within the ILD layer and comprising a first portion having a first metal (212) in contact with the memory element (ME2), the contact further comprising a second portion having a second metal (214) disposed above and in direct contact with the first metal (212), wherein the first metal (tungsten) is different than the second metal (copper); and 
 

    PNG
    media_image2.png
    675
    799
    media_image2.png
    Greyscale

	Alternatively, Kim teaches, within IDLs of CH1, a memory element (ME1), a contact (second portion BEC1-tungsten, first portion 122-copper) and a logic element (left 122 & BEC1) (Fig. 7[0046, 0048]). 
	Re claim 9, Kim teaches the first metal (212) comprise tungsten [0053] and the second metal (280) comprises one or copper [0081], cobalt, or ruthenium. 
	Re claim 10, Kim teaches the logic element couples at least one metal layer (8) disposed above the logic element to at least one metal (MI2) disposed below the logic element. 
Re claim 11, Kim teaches a lower ILD layer (250) disposed below the ILD layer and comprising at least a first metal layer (MI2) coupled to the memory element (via above layers) and at least a second metal layer (274) coupled to the logic element; and an upper ILD layer (210) disposed above the ILD layer and comprising at least a third metal layer (214) coupled to the contact and at least a fourth metal layer (216) coupled to the logic element.
Re claim 12, Kim teaches at least the third and fourth metal layers (214, 216) comprise the second metal (copper) [0053, 0078]. 
Re claim 13, Kim teaches the memory element is one of a phase-change memory element or a magneto-resistive memory element [0028, 0057]. 
Re claims 22 & 23, Kim teaches at least a portion (first metal, indicated) of the logic element and at least portion (212) of the contact are situated in the same level of the ILD layer; and at least a portion (first metal) of the logic element is situated adjacent to at least a portion (212) of the contact in the ILD layer. 
Response to Arguments
5.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	Claims 1 & 8 are amended with newly added limitations. The rejection under Choi is withdrawn. The rejection under Kim also changed to meet the claimed invention. Hence, Applicant’s argument has been considered but does not apply the above rejection/interpretation. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/9/22